     Case 3:20-cv-02397-JLS-JLB Document 19 Filed 05/21/21 PageID.58 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAMES MORRISON,                                     Case No.: 20-CV-2397 JLS (JLB)
12                                      Plaintiff,
                                                         ORDER APPROVING JOINT
13   v.                                                  STIPULATION TO DISMISS
14   PHH MORTGAGE CORPORATION,
                                                         (ECF No. 17)
15                                    Defendant.
16
17         Presently before the Court is the Parties’ Joint Stipulation to Dismiss (“Joint Stip.,”
18   ECF No. 17). Good cause appearing, the Court APPROVES the Joint Stipulation and
19   DISMISSES this matter in its entirety WITH PREJUDICE. As agreed by and between
20   the Parties, each shall bear its own fees and costs. As this concludes the litigation in this
21   matter, the Clerk of the Court SHALL CLOSE the file.
22         IT IS SO ORDERED.
23   Dated: May 21, 2021
24
25
26
27
28

                                                     1
                                                                                20-CV-2397 JLS (JLB)
